DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 4, 13, and 19-20 are amended due to Applicant's amendment dated 08/01/2022.  Claims 1-2, 4, 6-8, 13-17, and 19-20 are pending.
Response to Amendment
The rejection of claims 13, 15-17, and 19-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention as set forth in the previous Office Action is overcome due to the Applicant’s amendment dated 08/01/2022. The rejection is withdrawn.
The rejection of claims 13, 15-17, and 19-20 under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Ueno et al. US 2012/0119200 A1 (“Ueno ‘200”) is overcome due to the Applicant’s amendment dated 08/01/2022. The rejection is withdrawn. 
The rejection of claims 13, 15-16, and 19-20 under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Cho et al. US 2010/0289010 A1 (“Cho”) is overcome due to the Applicant’s amendment dated 08/01/2022. The rejection is withdrawn. 
The rejection of claims 13, 15-16, and 19-20 under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Han et al. US 2017/0033301 A1 (“Han”) is overcome due to the Applicant’s amendment dated 08/01/2022. The rejection is withdrawn. 
The rejection of claim 17 under 35 U.S.C. 103 as being unpatentable over Cho in view of Ueno ‘200 is overcome due to the Applicant’s amendment dated 08/01/2022. The rejection is withdrawn. 
The rejection of claim 17 under 35 U.S.C. 103 as being unpatentable over Han in view of Ueno ‘200 is overcome due to the Applicant’s amendment dated 08/01/2022. The rejection is withdrawn. 
The rejection of claims 1-2, 4, 6-8, and 14 under 35 U.S.C. 103 as being unpatentable over US 2011/0037065 A1 (“Ueno ‘065”) in view of Liao et al. US 2006/0145604 A1 (“Liao”) is overcome due to the Applicant’s amendment dated 08/01/2022. The rejection is withdrawn. 	
Response to Arguments
Applicant’s arguments on pages 8-9 of the reply dated 08/01/2022 with respect to the rejection of claims 1-2, 4, 6-8, 13-17, and 19-20 as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument –Applicant argues that the cited references do not teach the claims as amended. Claim 1 was amended to recite a metal salt comprising one or more of Ru, Os, Group XI or Group XII metals. Claim 13 was amended to recite a metal oxide comprising one or more transition metals selected from Mo, W, or Re, and one or metals selected from Group I metals, Cd, or Au.
Examiner's response –While the cited references in the previous Office Action fail to teach the newly amended claims, the newly cited references meet the claims as amended, as discussed in greater detail below. With respect to claim 1, Feng (English translation of CN 104576955 A) teaches a hole transport layer doped with copper fluoride. With respect to claim 13, Park (US 2007/0241676 A1) teaches the metal oxide LiWO4 for use in a layer interposed between light-emitting layers in an organic EL device.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4, 6-8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0037065 A1 (“Ueno ‘065”) in view of Feng et al CN 104576955A—English translation obtained from Espacenet, hereinafter “Feng”.
Regarding claims 1-2 and 4, Ueno ‘065 teaches a device comprising two or more electrodes facing each other and a positive hole injection transport layer disposed between two electrodes, wherein the positive hole injection transport layer contains a reaction product of a molybdenum complex or tungsten complex and a positive hole transport compound (¶ [0028] and [0036]). Ueno ‘065 teaches the positive hole injection layer is produced by a solution applying method (coating process) comprising the molybdenum complex or tungsten complex (¶ [0032]).
Ueno ‘065 teaches benefits of the positive hole injection transport layer include high stability, improved positive hole injection property, excellent adhesion to adjacent layers, low voltage driving, a high power efficiency, and a long lifetime (¶ [0027] and [0029]).
Ueno ‘065 teaches a specific example of an organic EL element in Example 1 (¶ [0249]) wherein Molybdenum complex 1 (see ¶ [0219]) is dissolved in ethyl benzoate (solvent) to prepare a coating solution for forming a positive hole injection transport layer (¶ [0252]), wherein the coating solution is then dried to evaporate the solvent (¶ [0253]).
Ueno ‘065 fails to teach the Molybdenum complex 1 in Example 1 comprises an organic ligand as required by claim 1. However, Ueno ‘065 does teach the molybdenum complex means a coordination compound containing molybdenum, and the molybdenum complex contains a ligand besides molybdenum (¶ [0105]), wherein the ligand may be carbonyl (¶ [0106]). Ueno ‘065 additionally teaches examples of a molybdenum complex may include [Mo(CO)6], which is a metal carbonyl (¶ [0111]).
Therefore, given the general formula and teachings of Ueno ‘065, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the Molybdenum complex 1 in Example 1 with the molybdenum complex [Mo(CO)6], because Ueno ‘065 teaches the variable may suitably be selected as the molybdenum complex.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the molybdenum complex in the positive hole injection transport layer of the organic EL element of Ueno ‘065 and possess the benefits taught by Ueno ‘065.  See MPEP 2143.I.(B).
While the positive hole transport compound in the positive hole injection transport layer is preferably a polymer compound (¶ [0039]) and thus is an organic hole transport compound, Ueno ‘065 fails to teach the positive hole injection transport layer further comprises a metal salt.
Feng teaches an organic electroluminescence device comprising a hole transport layer, which includes an organic hole transport material and a dopant material, wherein the mass ratio of dopant to organic hole transport material is 5:100 to 30:100 (¶ [0007]). The dopant material is copper oxide (CuO or Cu2O) or copper fluoride (CuF2 or CuF) (¶ [0007] and [0028]).
Feng teaches doping the hole transport layer with copper oxide or copper fluoride improves the conductivity, hole injection, carrier injection capability, and carrier transport efficiency of the hole transport layer and results in a device with a higher luminous efficiency (¶ [0019]). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to dope the positive hole injection transport layer with copper oxide or copper fluoride, wherein the mass ratio of dopant to the positive hole transport compound (organic hole transport compound) is 5:100 to 30:100, based on the teaching of Feng.  The motivation for doing so would have been to improve the conductivity, hole injection, carrier injection capability, and carrier transport efficiency of the positive hole injection transport layer and to provide a device with higher luminous efficiency, as taught by Feng.
It additionally would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select CuF as the dopant material, because it would have been selecting one of four dopants taught by Feng, which would have been a choice from a finite number of identified, predictable solutions of a material useful as the dopant in the positive hole injection transport layer of the device of Ueno ‘065 in view of Feng and possessing the benefits taught by Feng.  One of ordinary skill in the art would have been motivated to produce additional positive hole injection transport layers comprising dopant materials having the benefits taught by Feng in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Ueno ‘065 teaches the content of the positive hole transport compound is preferably from 10 to 10,000 parts by weight with respect to 100 parts by weight of the reaction product of the molybdenum complex (¶ [0142]). As the mass ratio of CuF to the positive hole transport compound is 5:100 to 30:100, the atomic ratio of the Cu (Group XI) in CuF to the Mo (Group VI) in [Mo(CO)6], is expect to overlap the claimed range of 50 at% to 99.9 at%. A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05.
Regarding claims 6-8, Ueno ‘065 in view of Feng teach the organic EL element as discussed above with respect to claim 1. While Ueno ‘065 fails to teach the solvent used in Example 1 is alcohol-based or ketone-based, Ueno ‘065 does teach the organic solvent may alternatively be alcohol- or ketone-based, wherein specific examples include ethylene glycol (alcohol-based) (¶ [0130]).
Therefore, given the teachings of Ueno ‘065, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the ethyl benzoate solvent with ethylene glycol, because Ueno ‘065 teaches the solvent may suitably be selected as ethylene glycol.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that ethylene glycol would be useful as the solvent in the coating composition of the positive hole transport injection layer of Ueno ‘065 in view of Feng and possess the benefits taught by Ueno ‘065 and Feng.  See MPEP 2143.I.(B).
It is known in the pertinent art that ethylene glycol has the following chemical structure:

    PNG
    media_image1.png
    59
    146
    media_image1.png
    Greyscale

Per claim 7, ethylene glycol reads on the claimed General Formula 1, wherein:
n, l, and m are each 1;
R1, R2, R3, and R4 are each hydrogen atoms
Regarding claim 14, Ueno ‘065 in view of Feng teach the organic EL element as discussed above with respect to claim 1. Ueno ‘065 teaches the organic EL element of Example 1 contains the following layer structure: anode, positive hole injection transport layer (1), positive hole injection transport layer (2), positive hole transport layer, light emitting layer, electron injection layer, cathode (¶ [0251]-[0256]). Thus the positive hole injection transport layer is disposed between the first electrode and the organic material layer (light emitting layer) and comprises the coating composition as discussed above with respect to claim 1.
Claims 13, 15-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. US 2010/0289010 A1 (“Cho”) in view of Park et al. US 2007/0241676 A1 (“Park”).
Regarding claims 13, 15-16, and 19, Cho teaches an OLED device comprising an anode, a cathode, and an inorganic oxide interlayer between light-emitting layers, which is disposed between the anode and cathode (¶ [0011]). Cho teaches the inorganic oxide interlayer includes oxides such as Li2O, Na2O, or SiO2 (¶ [0013]). 
Cho teaches the inorganic oxide interlayer serves to maintain constant movement speed of electron and hole (¶ [0012]) and thus is it necessarily functions as a hole injection or transporting layer or charge generating layer.
While Cho teaches the oxide of the inorganic oxide interlayer may be a complex oxide consisting of at least two elements such as Li, W, and others (¶ [0013]), Cho fails to specifically teach a complex oxide including Mo, W, or Re, and one or metals of Group I, Cd, or Au.
Park teaches an organic EL device comprising an intermediate layer interposed between light-emitting layers, wherein the intermediate layer is made of at least one of a material having hole blocking capability and a material having electron blocking capability (¶ [0016] and [0057]). Park teaches the material may be an oxide such as Li2O, Na2O, or SiO2, or alternatively LiWO4 (¶ [0070]). Accordingly, Park teaches the oxide LiWO4 is a suitable substitute for the oxides Li2O, Na2O, or SiO2 in a layer interposed between light-emitting layers in an organic EL device.
Therefore, given the general formula and teachings of Park, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the oxide Li2O, Na2O, or SiO2 with the oxide LiWO4 because Park teaches the variable is a suitable alternative in a layer interposed between light-emitting layers in an organic EL device.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the oxide would be useful in the inorganic oxide interlayer of the OLED of Cho and possess the benefits taught by Cho and Park.  See MPEP 2143.I.(B).
The atomic ratio of W to Li (Group I) is 50 at%.
Per claim 15, Cho in view of Park teaches the thickness of the inorganic oxide interlayer is 0.1 nm to 500 nm (¶ [0016]).
Per claim 16, Cho in view of Park teaches the inorganic oxide interlayer is formed by spin coating and then heat dried (¶ [0018]). Therefore, Cho teaches the claim limitation wherein the inorganic oxide interlayer is annealed.
Per claim 19, LiWO4 reads on the formula M1xM2yOz wherein x is 50, y is 50, and z is 200.
Regarding claim 20, Cho in view of Park teaches the device as discussed above with respect to claim 13 but fails to teach the inorganic oxide interlayer comprises a M-O bond and a M-M bond. It is reasonable to presume that the M-O bond and a M-M bond is inherent to Cho in view of Park. Support for said presumption is found in ¶ [0013], wherein Cho teaches the inorganic oxide interlayer may include a complex oxide consisting of at least two elements such as Li, W, and others (¶ [0013]) and Park teaches such an oxide may be LiWO4 (¶ [0070]). The instant specification of the claimed invention recites that the hole injection or transporting layer or the charge generating layer comprising a metal oxide with one or more of Group V, Group VI, and Group VII transition metals and one or more of Group I, Group VIII, Group XI, and Group XII metals (instant specification, pg. 35, first paragraph) includes a M-O bond and a M-M, wherein M is a metal selected from Group I, Group V to VIII, Group XI, and Group XII (instant specification, page 36, second paragraph). The use of like materials shown by Cho in view of Park would result in the claimed property. The burden is upon the Applicant to prove otherwise. See MPEP 2112.

Claims 13, 15-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. US 2017/0033301 A1 (“Han”) in view of Park et al. US 2007/0241676 A1 (“Park”). 
Regarding claims 13, 15-16, and 19, Han teaches an organic light-emitting device including a first electrode, a second electrode, an electron blocking layer disposed between the first electrode and the emission layer, wherein the electron blocking layer includes a metal halide, a metal oxide, or a combination thereof (¶ [0006]). The metal oxide may be Li2O, Na2O, or SiO2, among others (¶ [0056]).
Han teaches the electron blocking layer has high hole mobility and injects holes into the emission layer (¶ [0059]) and thus necessarily functions as a hole injecting layer.
While Han teaches the metal oxide may be an oxide of a complex metal of at least two selected from Li, W, and others (¶ [0045]-[0047]), Han fails to specifically teach a complex oxide including Mo, W, or Re, and one or metals of Group I, Cd, or Au.
Park teaches an organic EL device comprising an intermediate layer interposed between light-emitting layers, wherein the intermediate layer is made of at least one of a material having hole blocking capability and a material having electron blocking capability (¶ [0016] and [0057]). Park teaches the material may be an oxide such as Li2O, Na2O, or SiO2, or alternatively LiWO4 (¶ [0070]). Accordingly, Park teaches the oxide LiWO4 is a suitable substitute for the oxides Li2O, Na2O, or SiO2 in a layer having electron blocking capability in an organic EL device.
Therefore, given the general formula and teachings of Park, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the oxide Li2O, Na2O, or SiO2 with the oxide LiWO4 because Park teaches the variable is a suitable alternative in a layer having electron blocking capability in an organic EL device.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the oxide would be useful in the electron blocking layer of the organic light-emitting device of Han and possess the benefits taught by Han and Park.  See MPEP 2143.I.(B).
The atomic ratio of W to Li (Group I) is 50 at%.
Per claim 15, Han in view of Park teaches the thickness of the electron blocking layer is 5 Angstroms to about 100 Angstroms (0.5 nm to 10 nm) (¶ [0058]).
Per claim 16, Han teaches the electron blocking layer may be formed by the same method as the hole injection layer (¶ [0069]). Han teaches the hole injection layer may be formed by spin coating and baking (¶ [0068]). Therefore, Han teaches the claim limitation wherein the electron blocking layer is annealed.
Per claim 19, LiWO4 reads on the formula M1xM2yOz wherein x is 50, y is 50, and z is 200.
Regarding claim 20, Han in view of Park teaches the device as discussed above with respect to claim 13 but fails to teach the electron blocking layer comprises a M-O bond and a M-M bond or forms a M-O-X bond with an interface with the first electrode or the second electrode with which the hole injection or transporting layer is brought into contact. It is reasonable to presume that the M-O bond and the M-M bond or the M-O-X bond is inherent to Han. Support for said presumption is found in ¶ [0046]-[0047] wherein Han teaches the electron blocking layer may include an oxide of a complex metal of at least two selected from Li, W, and others and in ¶ [0068]-[0069] wherein Han teaches the electron blocking layer may be formed by spin coating and baking. Additionally, Park teaches an oxide comprising Li and W may be LiWO4 (¶ [0070]). The instant specification of the claimed invention recites that the hole injection or transporting layer or the charge generating layer comprising a metal oxide with one or more of Group V, Group VI, and Group VII transition metals and one or more of Group I, Group VIII, Group XI, and Group XII metals (instant specification, pg. 35, first paragraph) includes a M-O bond and a M-M, wherein M is a metal selected from Group I, Group V to VIII, Group XI, and Group XII (instant specification, page 36, second paragraph). Additionally, the instant specification teaches the hole injection or transporting layer or the charge generating layer is brought into contact with a first or second electrode and forms a M-O-X bond with an interface with the first or second electrode, wherein M is a metal selected from Group I, Groups V to VIII, Group XI, and Group XII (pg. 37, first paragraph). The use of like materials and methods shown by Han would result in the claimed property. The burden is upon the Applicant to prove otherwise. See MPEP 2112.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. US 2010/0289010 A1 (“Cho”) in view of Park et al. US 2007/0241676 A1 (“Park”) as applied to claim 13 above, and further in view of Ueno et al. US 2012/0119200 A1 (“Ueno ‘200”).
Regarding claim 17, Cho in view of Park teaches the inorganic oxide interlayer of the OLED device of claim 13, as described above. Cho is silent with respect to the work function of the inorganic oxide interlayer.
Ueno ‘200 teaches a hole injection transport layer comprising a transition metal oxide (¶ [0029]-[0030]). Ueno ‘200 teaches from the viewpoint of hole injection efficiency, the hole injection transport layer preferably has a work function of 5.0 to 6.0 eV (¶ [0181]).
As the function of the inorganic oxide interlayer of Cho in view of Park includes the movement of holes (¶ [0012]), it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to provide an inorganic oxide interlayer having a work function of 5.0 to 6.0 eV, based on the teaching of Ueno ‘200.  The motivation for doing so would have been to improve the hole injection efficiency, as taught by Ueno ‘200.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al. US 2017/0033301 1 (“Han”) in view of Park et al. US 2007/0241676 A1 (“Park”) as applied to claim 13 above, and further in view of Ueno et al. US 2012/0119200 A1 (“Ueno ‘200”).
Regarding claim 17, Han in view of Park teaches the electron blocking layer of the organic light-emitting device of claim 13, as described above. Han is silent with respect to the work function of the electron blocking layer.
Ueno ‘200 teaches a hole injection transport layer comprising a transition metal oxide (¶ [0029]-[0030]). Ueno ‘200 teaches from the viewpoint of hole injection efficiency, the hole injection transport layer preferably has a work function of 5.0 to 6.0 eV (¶ [0181]).
As the electron blocking layer of Han injects holes into the emission layer (¶ [0059]), it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to provide an electron blocking layer having a work function of 5.0 to 6.0 eV, based on the teaching of Ueno ‘200.  The motivation for doing so would have been to improve the hole injection efficiency, as taught by Ueno ‘200.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786                                                                                                                                                                                                        
/B.R.W./
Examiner, Art Unit 1786